■'Jackson, Chief Justice.
1. This is the case of Colquitt, governor, vs. The Rome Bank and others, agents, and J. W. & W. L. Smith, clairn.ants. It differs from the case of Simpson &. Ledbetter, ■claimants, in that the claimants here bought from Mrs. Deason, whose 'name is alleged to have been forged to the ■deed. If she did not execute the bond, of course the state .had no lien on her property, and any purchaser from her .got good title. Whether her name was forged or her signature genuine, is a fact in dispute. There'are affidavits ■on the newly discovered ground of the motion that she did not, especially her own, which authorized the circuit .judge to grant k new trial on that issue. Whethér she ratified it or not is also a question of fact for the jury. We cannot say that the judge erred in granting a new trial ;as to these claimants, so as to have these vital issues tried % the jury.
2. A point was made that Major Rowell’s affidavit intimated that he might have known of this matter before trial, and that, as he is of counsel for the claimant, the new trial should not have been granted on this ground of *517newly discovered evidence. But we think the fact is that he knew nothing about it, and in the use of the word “ certainly ” in his affidavit, he meant to emphasize his ignorance, and not to intimate knowledge or suspicion about the forgery. It. is inconceivable why, if he did know it, lie did not use his knowledge on so vital a point in his client’s case.
Judgment affirmed.